Title: From Thomas Jefferson to Theodorus Bailey, 2 July 1825
From: Jefferson, Thomas
To: Bailey, Theodorus


                        Dear Sir
                        
                            Monticello
                            July 2. 25.
                    The inclosed letter to mr King covers a bill of exche. for 1350. £ sterl. for the purchase of an Apparatus for our University, and the two accompanying letters are from  two of our Professors  on the same subject, wherefore I have placed them under my cover. the importance of these papers occasion me to take the liberty of  assuring their safe passage to N.Y. under your cover and of requesting you to have them sent to London by the packet you think safest. I have great pleasure in every occasion of renewing to you the assurances of my constant esteem & respect.
                        Th: J.
                    